Appellant brought this action to recover a deficiency arising upon summary foreclosure of a chattel mortgage (C. S., sec. 6380). A writ of attachment issued and was levied upon certain lands of respondents. The cause was tried to the court without a jury, findings and conclusions made and judgment entered in favor of respondents. The judgment adjudges that appellant take nothing by this action, that respondents recover the sum of one dollar and their costs, etc. The judgment further provided that the writ of attachment be dissolved and its levy *Page 270 
on respondents' land, describing it, quashed. The appeal is from "the whole of said judgment." Respondents move to dismiss this appeal in so far as it relates to that portion of the judgment dissolving the attachment.
The effect of the final judgment in favor of defendants, irrespective of any reference thereto, was to dissolve the attachment. (C. S., sec. 6809; Washington County v. Weiser Nat.Bank, 43 Idaho 618, 253 P. 838.) No supersedeas bond (C. S., sec. 7155) or undertaking as provided in C. S., sec. 7159, was filed, merely a bond for costs on appeal in conformity with the provisions of C. S., sec. 7154. There is but one appeal here, i. e., from the judgment in its entirety, and we are asked, in effect, to pass upon one phase thereof in advance of the final hearing. There is no contention that respondents, by delaying until the appeal can be heard in its entirety, will be deprived of any substantial benefits. In the absence of any showing to that effect, we will not entertain an attack on a portion of the appeal, or hear the appeal itself piecemeal.
Decision on respondents' motion to dismiss reserved until the appeal is heard.
Lee, C.J., Givens and McNaughton, JJ., and Koelsch, D.J., concur.